DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendment filed on 05/26/2022 and in response to applicant’s IDS filed on 07/20/2022.
	Claims 1-2, 4-9, 11-16 and 18-23 are pending.
	Claims 3, 10 and 17 have been cancelled.
	Claims 21-23 are newly added.

Allowable Subject Matter
Claims 1-2, 4-9, 11-16 and 18-23 are allowed.
The discovered prior art do not teach or suggest the limitations of “providing, to the first organization, the binary and the package, wherein the binary is code-signed by the computing platform when the binary is provided to the first organization and the script causes code-sign credentials associated with the binary to change from code-sign credentials associated with the computing platform to the code-sign credentials associated with the first organization”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Shah et al. (US PGPUB 20160188350) disclose a computing device that includes a trusted execution environment (TEE) for executing signed and verified code. The device may receive a trusted binary object in a first form, but the object may need to be converted to a second format, either on-the-fly, or in advance. The trusted binary may have a certificate signed by a certificate authority, including a public key, which can be verified by a private key. A binary translator may be run from the TEE, and the output may then be signed by the TEE and treated as a new trusted binary. The binary translation engine is further operable for consulting a certificate expiration or revocation list before signing the second object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193